Case 2:16-cv-00154-JNP Document 203 Filed 03/01/21 PageID.5979 Page 1 of 2
                                                                                  FILED
                                                                              2021 MAR 1
                                                                                 CLERK
                                                                           U.S. DISTRICT COURT

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 NAVAJO NATION HUMAN RIGHTS
 COMMISSION; PEGGY PHILLIPS; MARK                ORDER GRANTING STIPULATED
 MARYBOY; WILFRED JONES; TERRY                   MODIFICATION TO SETTLEMENT
 WHITEHAT; BETTY BILLIE FARLEY;                  AGREEMENT
 WILLIE SKOW; and MABEL SKOW,

       Plaintiffs,                               Case No. 2:16-cv-00154-JNP

 v.                                              District Judge Jill N. Parrish

 SAN JUAN COUNTY; JOHN DAVID
 NIELSON; PHIL LYMAN; BRUCE
 ADAMS; and REBECCA BENALLY,

       Defendants.



       Before the court is the parties’ Stipulated Modification to Settlement Agreement (the

“Stipulated Modification”). ECF No. 202. Based upon the Stipulated Modification, it is HEREBY

ORDERED that the modification is GRANTED. The deadline set forth in Paragraph 14 of the

Settlement Agreement is extended to April 2, 2021, and the court retains jurisdiction over the

parties for the limited purposes of continuing to enforce the Settlement Agreement and resolving

any dispute as to whether any term of the Settlement Agreement shall be continued, altered,

reduced, or increased.
Case 2:16-cv-00154-JNP Document 203 Filed 03/01/21 PageID.5980 Page 2 of 2




          DATED March 1, 2021.

                                  BY THE COURT



                                  ______________________________
                                  Jill N. Parrish
                                  United States District Court Judge




                                    2
